909 F.2d 1496
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Kenneth D. AVERY.
No. 90-1090.
United States Court of Appeals, Federal Circuit.
July 27, 1990.

Before RICH and ARCHER, Circuit Judges, and RUDI M. BREWSTER, Judge.*
DECISION
PER CURIAM.


1
Kenneth D. Avery (Avery) appeals from the August 18, 1989 decision of the Patent and Trademark Office Board of Patent Appeals and Interferences (Board) in Appeal No. 87-0223, affirming an examiner's rejection of claims 1-22 in application serial number 642,480 as being unpatentable under 35 U.S.C. Sec. 103.  We affirm.

OPINION

2
We affirm on the basis of the board's opinion, which is exemplary in its treatment of the declarations submitted by Avery.



*
 Rudi M. Brewster, United States District Judge for the Southern District of California, sitting by designation